On Appellant’s Motion for Rehearing.
WOODLEY, Judge.
Counsel for appellant filed a brief upon original submission and incorporates its contents in a motion for rehearing. He takes the position that he brought himself reasonably within the terms of the suspended sentence law, art. 776, Vernon’s Ann. C.C.P. et seq., and has been deprived of a substantial right because his application for suspended sentence was denied by the jury and by the court.
The question presented was answered in Brown v. State, 156 Tex.Cr.R. 652, 245 S.W.2d 497, and in Whitehead v. State, 162 Tex.Cr.R. 507, 286 S.W.2d 947, wherein we held that the trial court is without authority to suspend a sentence where the jury has failed to recommend that it be suspended.
Appellant’s motion for rehearing is overruled.